Citation Nr: 1206070	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-20 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder prior to May 16, 2006.

2.  Entitlement to an effective date earlier than May 16, 2006, for the grant of a total disability rating based on individual unemployability due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Esq.


ATTORNEY FOR THE BOARD

David Traskey, Counsel

INTRODUCTION

The Veteran had active service from September 1970 to January 1972.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2008 by the Department of Veterans Affairs (VA) Indianapolis, Indiana, Regional Office (RO).

The issue of entitlement to an effective date earlier than May 16, 2006, for the grant of a total disability rating based on individual unemployability (TDIU) is addressed in the remand portion of the decision below and is remanded to the RO.


FINDINGS OF FACT

1.  Prior to May 16, 2006, the Veteran's posttraumatic stress disorder is manifested by recurrent nightmares and flashbacks; sleeplessness; angry outbursts, aggressive behavior, and impaired impulse control; restricted or constricted affect; anxious or depressed mood; crying spells; lack of contact with his children from two previous marriages; hypervigilance; exaggerated startle response, impoverished social relationships and a lack of interest in communicating with others; avoidant behavior; markedly diminished interest or participation in social activities; feelings of detachment or estrangement from others; intrusive thoughts and recollections; feelings of distrust and suspiciousness towards others; paranoid ideation and perceptual disturbances; isolation and feelings of hopelessness; extreme agitation and exhaustion; increased symptoms of arousal; work disruption caused by chronic alcoholism; limited insight into his chemical dependency; and occasional hallucinations and suicidal thoughts.  Global Assessment of Functioning scores ranged from 55 to 65, with symptoms described as chronic and longstanding. 

2.  Prior to May 16, 2006, the Veteran's posttraumatic stress disorder has not resulted in total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no more, for posttraumatic stress disorder have been met for the period of time covered by the appeal prior to May 16, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The RO originally styled the Veteran's posttraumatic stress disorder (PTSD) claim as a claim for an earlier effective date.  However, after reviewing the Veteran's contentions and the submissions from his attorney, the Board has re-styled the issue on appeal as entitlement to an initial evaluation in excess of 30 percent for PTSD prior to May 16, 2006.  The Board's decision to re-style the claim on appeal in this way is more favorable to the Veteran in that it takes into consideration the arguments set forth concerning the severity of the Veteran's service-connected PTSD symptoms for the period covered by the appeal that is prior to May 16, 2006.

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
Service connection for PTSD was granted in a March 2006 rating decision.  The RO evaluated the Veteran's PTSD as 30 percent disabling, effective August 19, 2003.  Following the submission of additional evidence, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective May 16, 2006.  The RO also granted TDIU, effective May 16, 2006.  The Veteran was notified of these decisions and provided his appellate rights.  He perfected this appeal.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.
  
The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Social Security Administration records were obtained and associated with the claims file.  The Veteran was also afforded VA psychiatric examinations in conjunction with his PTSD claim.  These examinations evaluated the Veteran's disability in conjunction with his prior history and described it in sufficient detail so the Board's evaluation of it was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
  
Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty-to- assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

Factual Background and Analysis

The Veteran contends that he is entitled to an initial evaluation in excess of 30 percent for PTSD prior to May 16, 2006.  By way of history, the Veteran filed a claim of entitlement to service connection for PTSD on August 19, 2003.  The RO initially denied the Veteran's claim for service connection in a rating decision dated March 2004.  The Veteran was notified of this decision, provided his appellate rights, and filed a timely notice of disagreement.  

The RO granted service connection for PTSD in a March 2006 rating decision.  The RO evaluated the Veteran's PTSD as 30 percent disabling, effective August 19, 2003.  The Veteran was notified of this decision and provided his appellate rights.  He perfected an appeal on the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD.  The Veteran filed a separate claim of entitlement to TDIU on May 29, 2007.  Following the submission of additional evidence, the RO issued a rating decision in April 2008 in which it increased the Veteran's rating for PTSD to 70 percent, effective May 16, 2006.  The RO also granted the Veteran's TDIU claim and assigned an effective date of May 16, 2006.  The Veteran was notified of this decision and provided his appellate rights.  In April 2008, the Veteran's attorney submitted a statement in which he appeared to withdrawal the initial increased rating claim for PTSD, noting that "the recent Rating Decision satisfies all issues on appeal . . ."  As noted above, however, the Board has re-styled the issue on appeal, not as an earlier effective date claim, but as entitlement to an initial evaluation in excess of 30 percent for PTSD prior to May 16, 2006.  The Board's decision to re-style the claim on appeal in this way is more favorable to the Veteran in that it takes into consideration the arguments set forth concerning the severity of the Veteran's service-connected PTSD symptoms for the period covered by the appeal that is prior to May 16, 2006.  The Veteran subsequently perfected this appeal.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of VA to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126 (2011).

Global Assessment of Functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors, such as difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning, such as, temporarily falling behind in schoolwork.  Scores ranging from 61 to 70 reflect mild symptoms such as, depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning such as, occasional truancy, or theft within the household, but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 are indicative of moderate symptoms such as, flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning such as, few friends, conflicts with peers or co-workers.  GAF scores ranging from 41 to 50 reflect serious symptoms such as, suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning such as, no friends, unable to keep a job.  Scores ranging from 31 to 40 indicate some impairment in reality testing or communication such as, speech is at times illogical, obscure, or irrelevant or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood such as, depressed man avoids friends, neglects family, and is unable to work.  

A 30 percent evaluation for PTSD is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal due to such symptoms as depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short-term and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id. 

The Veteran was admitted for substance abuse treatment for alcoholism in August 2003 and received aftercare treatment following discharge from the program.  The Veteran was hospitalized again in January 2004 for symptoms of alcohol withdrawal, including delirium tremens.  The Veteran reported drinking alcoholically for a period of ten to 12 years and consumed one and one-half gallons of whiskey per week prior to the hospitalization.  The Veteran's longest period of abstinence was six months.  The Veteran experienced auditory and visual hallucinations during the hospitalization.  These symptoms subsided with treatment, but the Veteran checked himself out of the hospital against medical advice.  The Veteran was medically stable, but not completely detoxified, at the time of discharge.    
The Veteran was subsequently afforded a VA PTSD examination in February 2004.  The Veteran reported experiencing flashbacks in "little bunches" since 2000.  The flashbacks occurred once per week on average (with six to eight flashbacks in the past three months) and lasted several hours.  The Veteran also reported sleeplessness, angry outbursts, restricted affect, crying spells, lack of contact with his children from two previous marriages, hypervigilance, and startle response.  The frequency of the Veteran's symptoms was noted to be medium, while the severity and length of the symptoms were moderate and long, respectively.  The examiner noted that the degree of social relationship with his wife was "impoverished."  

A mental status examination found the Veteran's thought process and content to be unimpaired.  The Veteran was oriented to person, place, and time.  His long and short-term memory appeared normal.  The Veteran's speech and speech patterns were normal, logical, and relevant, and no evidence of obsessive or ritualistic behavior or loosening of associations was found.  No evidence of hallucinations was found on examination, but the Veteran reported hallucinations in the past month while intoxicated.  Eye contact and behavior during the examination were normal and appropriate.  The Veteran reported suicidal thoughts two to three weeks prior to the examination, but he denied such thoughts or delusions on examination.  The Veteran's wife expressed the opinion that the Veteran's incessant drinking was a manifestation of suicidal behavior.  It was also noted that the Veteran had many assaultive interactions over the years and that the Veteran was not one to back down from a fight. According to the examiner, the Veteran's impaired impulse control was "a real problem."  The Veteran was capable of maintaining minimum personal hygiene and denied any problems performing activities of daily living.  The Veteran's GAF score was 55.  The impression was moderate, chronic PTSD.

According to the examiner, the Veteran's PTSD was manifested by avoidant behavior; markedly diminished interest or participation in social activities; feelings of detachment or estrangement from others; intrusive thoughts and recollections; flashbacks; restricted affect; impaired sleep; lack of interest in communicating with others, especially his children; feelings of distrust towards others; periods of hallucination, which according to the examiner was probably prompted by periods of heavy alcohol use; paranoid ideation and isolation; hypervigilance; increased symptoms of arousal; exaggerated startle response; and work disruption caused by chronic alcoholism.

The Veteran returned for additional substance abuse treatment in May 2005.  A discharge summary associated with this period of hospitalization found the Veteran to be neat and clean on discharge.  The Veteran was oriented times three.  His speech was spontaneous, coherent, and goal-directed.  His thought processes were logical with no sign of psychosis, but his mood was anxious.  The Veteran's affect was appropriate and there was no evidence of suicidal or assaultive ideation.

The Veteran's wife and sister submitted statements in support of his claim dated June 2005.  According to the Veteran's wife, he exhibited anger, depression, frustration, isolation, auditory and visual flashbacks, crying spells, feelings of hopelessness, suicidal thoughts, and an inability to tolerate being in groups of people.  She also indicated that the Veteran had been unemployed since July 2003 and that he last attempted to work at a correctional facility.  The Veteran failed to come home from work one night and she found him at a local motel sober and sobbing because he could not handle the job.  The Veteran's wife requested a 100 percent disability evaluation.

The Veteran's sister further indicated that the Veteran slowly withdrew from society and family obligations as a result of his excessive drinking.  According to the sister, the Veteran began drinking in Vietnam and had not stopped.  In fact, the severity of the Veteran's drinking over the years increased to the point that the Veteran was not the brother he used to be prior to going to Vietnam.

In August 2005, a mental status examination found the Veteran to be well-nourished, well-developed, and in no acute distress.  He was oriented times three, ambulatory, and cooperative.  The impression was history of alcohol disease.  It was noted that the Veteran was currently arrested after undergoing intensive outpatient substance abuse treatment.  The Veteran was proud of completing the program on a voluntary basis and remained sober.  According to the examiner, the Veteran's treatment for alcohol abuse brought to light underlying PTSD.   
The Veteran was afforded a VA psychiatric examination in September 2005 following a recent inpatient hospitalization for substance abuse.  It was noted that the Veteran lost several jobs due to chronic alcoholism and at the time of the examination, the Veteran reported symptoms of anxiety, insomnia, and difficulty dealing with daily stressors.  A mental status examination found the Veteran to be alert, oriented, and cooperative.  The Veteran's grooming and hygiene were good and his behavior was appropriate.  His mood was somewhat anxious and his affect was constricted.  The Veteran was cognitively intact in terms of memory and insight and his speech thought process was linear, logical, and goal-directed.  No evidence of psychosis or suicidal ideation, rumination, intent, or plan was found.  The Veteran's GAF score was 65 and the impression was alcohol dependence, sobriety achieved.    

In a follow-up treatment note dated September 2005, the Veteran reported problems with alcohol dependence, daytime anxiety around people, and insomnia.  The Veteran described his energy as good, and specifically denied difficulties with appetite or concentration.  He did not like to leave his house and acknowledged fleeting suicidal thoughts in the past, but none in the past "couple" of months.  The Veteran kept active by mowing his lawn.  A mental status examination found the Veteran to be well-groomed, cooperative, and anxious.  He was oriented to time, place, and person.  He was attentive and showed good concentration, but had limited insight into his substance abuse disorder.  The Veteran's mood was positive and his affect was "mobile."  He denied hallucinations and delusions.  The impression was alcohol dependence, in early remission.  

The Veteran's mother submitted a statement in support of his claim in November 2005.  She described the manner in which the Veteran changed after returning from Vietnam.  She described the Veteran as confused and unsettled and stated that he drank and smoked excessively upon discharge from service.  The Veteran's wife also submitted a statement that same month in which she indicated that the Veteran experienced impaired sleep, hypervigilant and aggressive behavior, feelings of distrust and suspiciousness, an inability to engage in normal social interaction, extreme agitation and exhaustion, unstable and volatile personal relationships, isolation, intrusive memories, anger and crying spells, depression, and flashbacks.

In a follow-up VA treatment note dated November 2005, it was noted that the Veteran's psychiatric medication regimen was ineffective.  He continued to experience terrifying nightmares several times per night which made it difficult for him to fall back asleep.  He also reported recurrent, intrusive memories of his service in Vietnam, flashbacks, and some perceptual disturbances.  According to the Veteran, his symptoms increased in severity over the past eight to ten years.  A mental status examination found the Veteran to be well-groomed, cooperative, and friendly.  He was oriented to time, place, and person, but remained anxious.  He was not agitated and he denied auditory hallucinations or delusions.  His mood was somewhat depressed and his affect was mobile.  His thought processes were logical, sequential, and goal-oriented.  He showed good attention and concentration.  The Veteran had limited insight into his chemical dependency, but his judgment was fair to good.  The Veteran also attended Alcoholics Anonymous and was sober for nearly six months.  The impression was alcohol dependence and PTSD.   

In February 2006, it was noted that the Veteran was friendly with good eye contact.  The Veteran reported continued problems with poor sleep and occasional nightmares, but stated that the nightmares were improving.  A mental status examination found the Veteran to be oriented times three.  His memory and affect was satisfactory and no evidence of suicidal or homicidal behavior, hallucinations, or psychomotor agitation or retardation was found.  The Veteran's speech was normal and his thought processes were logical and goal-directed.  His insight was fair and his judgment was described as "good."  He was found to be psychologically stable.  The impression was depression and PTSD.  

The Veteran sought additional care at a VA mental health clinic in April 2006.  The Veteran reported trouble handling people and kept his back to the wall.  The Veteran went shopping early in the morning and was "answering voices occasionally."  According to the Veteran's wife, this behavior had been going on for a "long time," but she described it was being minimal in nature.  A mental status examination found the Veteran's cognitive abilities to be stable.  The Veteran's speech was normal rate and rhythm, logical, and goal-directed.  No evidence of acute psychosis, psychomotor agitation or retardation was found.  The Veteran's memory and judgment appeared to be satisfactory and he focused on his problems well.  He displayed good concentration and his mood was euthymic, but he worried about his problems.  He was not working and had difficulty working.  The Veteran's marriage was described as moderately stable and he lived with his wife and mother-in-law.  

In May 2006, the Veteran stated that his nightmares were not getting better and that he had problems in public.  He sought VA treatment from his primary care provider later that same month.  The Veteran smelled of alcohol and appeared anxious.  The Veteran also reported nightmares and vivid memories of Vietnam which caused anxiety and difficulty sleeping.  A mental status examination found the Veteran to be well-nourished, well-developed, and in no acute distress.  He was oriented times three, ambulatory, and cooperative.  The impression was history of alcoholism with alcohol liver disease, among other conditions.  

Resolving all doubt in the Veteran's favor, an initial 70 percent evaluation, but no more, for PTSD is warranted for the entire period of time covered by the appeal prior to May 16, 2006.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also, Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran is not, however, entitled to an evaluation in excess of 70 percent for any period of time covered by the appeal prior to May 16, 2006.

In reaching these conclusions, the Board has considered the totality of the evidence, including both the Veteran's statements as well as the objective medical evidence of record which reflect a waxing and waning course with respect to the Veteran's service-connected PTSD.  The Board is also aware that the Veteran has been diagnosed with other psychiatric disabilities in addition to PTSD.  As the Veteran's service-connected psychiatric symptoms have not been differentiated from his nonservice-connected psychiatric symptoms, the Board has considered all of the Veteran's psychiatric symptoms and their severity in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Prior to May 16, 2006, the medical evidence of record shows that the Veteran's PTSD is manifested by recurrent nightmares and flashbacks; sleeplessness; angry outbursts, aggressive behavior, and impaired impulse control; restricted or constricted affect; anxious or depressed mood; crying spells; lack of contact with his children from two previous marriages; hypervigilance; exaggerated startle response, impoverished social relationships and a lack of interest in communicating with others; avoidant behavior; markedly diminished interest or participation in social activities; feelings of detachment or estrangement from others; intrusive thoughts and recollections; feelings of distrust and suspiciousness towards others; paranoid ideation and perceptual disturbances; isolation and feelings of hopelessness; extreme agitation and exhaustion; increased symptoms of arousal; work disruption caused by chronic alcoholism; limited insight into his chemical dependency; and occasional hallucinations and suicidal thoughts.

Prior to May 16, 2006, the assigned GAF scores ranged from 55 to 65 and reflect moderate to mild symptoms with difficulty in social or occupational settings.  Despite what these scores represent in terms of the severity of the Veteran's PTSD, the objective medical evidence of record suggests more serious symptoms, which more nearly approximate the criteria for an initial 70 percent evaluation.  Specifically, the objective medical evidence of record more nearly approximates occupational and social impairment with deficiencies in most areas, including work, family relationships, judgment, thinking or mood due to the symptoms described above.  38 C.F.R. § 4.7 (2011).  Moreover, the objective medical evidence of record has consistently described the Veteran's symptoms as chronic and longstanding.  The Board finds these descriptions to be highly probative evidence concerning the severity of the Veteran's PTSD.

The Board also finds highly probative the Veteran's self-reported psychiatric symptoms, as well as those identified by the Veteran's wife and sister.  In this regard, these individuals are competent to report the Veteran's psychiatric symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  The Board ultimately finds these lay reports to be competent, credible, and probative.  Accordingly, the Board finds that the criteria for an initial 70 percent evaluation under Diagnostic Code 9411 are met for the entire period of time covered by the appeal prior to May 16, 2006.

The Veteran is not, however, entitled to an initial 100 percent evaluation for any period of time covered by the appeal prior to May 16, 2006.  In this regard, the Veteran does not allege, nor does the evidence of record demonstrate total occupational and social impairment as a result of his service-connected PTSD.  See Sellers v. Principi, 372 F.3d. 1318, 1324(Fed. Cir. 2004) (noting that total occupational and social impairment is the sole basis for assigning a 100 percent schedular evaluation).  

Although the Veteran was noted at times to have occasional suicidal thoughts or hallucinations for the period prior to May 16, 2006, these symptoms alone are insufficient to warrant an initial 100 percent evaluation particularly where, as here, the suicidal thoughts and hallucinations were not described as persistent.  Additionally, gross impairment in thought processes or communication, intermittent ability to perform activities of daily living, including  maintenance of minimal personal hygiene, disorientation to time or place, and/or memory loss for names of closes relatives, own occupation, or own name is not shown.  Accordingly, a 100 percent evaluation is not warranted for any period of time covered by this appeal prior to May 16, 2006.

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity 

caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also, Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Veteran's PTSD is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected PTSD is evaluated as 70 percent disabling.  The criteria specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected PTSD are congruent with the disability picture represented by the disability rating assigned.  A rating in excess of the currently assigned disability rating is provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  A 70 percent evaluation for PTSD more than reasonably describes the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also, VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, based on the evidence of record, the Board finds that the 

Veteran's service-connected PTSD cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that the Veteran is not entitled a referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.

While there have been day-to-day fluctuations in the manifestations of the Veteran's PTSD, there is no distinct period of time at which time a rating greater or lesser than assigned herein is warranted and therefore, there is no basis for staged ratings in this case.  Fenderson, 12 Vet. App. at 126; cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations).


ORDER

An initial evaluation of 70 percent, but no more, for PTSD is granted prior to May 16, 2006, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran also contends that he is entitled to an effective date earlier than May 16, 2006 for the grant of TDIU.  Specifically, the Veteran requested an effective date of August 19, 2003, the date of the claim of entitlement to service connection for PTSD.  In general, the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2) (West 

2002); 38 C.F.R. § 3.400(o) (2011).  A TDIU claim is considered to be a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  
  
Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

In this case, the Veteran filed his claim of entitlement to service connection for PTSD on August 19, 2003.  The Veteran's wife submitted a statement in support of the Veteran's PTSD claim in June 2005 in which she stated that the Veteran had been unemployed since July 2003 and that he last attempted to work at a correctional facility.  The Veteran's formal claim of entitlement to TDIU was received on May 29, 2007.  In his TDIU application, the Veteran identified July 29, 2003 as the date on which his disability affected full-time employment.  The Veteran further noted, however, that he continued full-time employment until January 6, 2005.  By his own account, he became too disabled to work at that time.  Correspondence from the correctional facility indicated that the Veteran last worked on January 14, 2006.  VA records included in the claims file also revealed that the Veteran was hospitalized for substance abuse treatment in August 2003, January 2004, and May 2005.  As noted above, the RO granted TDIU in an April 2008 rating decision and assigned an effective date of May 16, 2006.  The Veteran has requested an effective date of August 19, 2003 for the grant of TDIU.    

By the decision herein, the Board has granted an initial 70 percent evaluation for the Veteran's service-connected PTSD for the period of time covered by the appeal prior to May 16, 2006.  Based on the Board's decision, a remand is required in this case to afford the RO the opportunity to readjudicate the earlier effective date claim for the grant of TDIU in the first instance.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.

2.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim of entitlement to an effective date earlier than May 16, 2006, for the grant of TDIU.  In so doing, the RO must consider the Board's decision to grant an initial evaluation of 70 percent prior to May 16, 2006 for the Veteran's service-connected PTSD.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
  
No action is required by the Veteran until he receives further notice; however, the Veteran may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


